     Case 2:18-cv-00104-ECM-SMD Document 38 Filed 02/02/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

MARCUS MONTEZ                                 )
SPANGLER, #188712,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. 2:18-cv-104-ECM-SMD
                                              )                      [WO]
COI BALDWIN, et al.,                          )
                                              )
       Defendants.                            )

              RECOMMENDATION OF THE MAGISTRATE JUDGE

       Pro se Plaintiff Marcus Montez Spangler, an inmate formerly confined at the

Bullock Correctional Facility, brings this action under 42 U.S.C. § 1983. (Doc. 1). On

February 12, 2018, the Court ordered Plaintiff to “immediately inform the court and

Defendants or Defendants’ counsel of record of any change in his address.” (Doc. 4) pp. 2–

3, ¶ 6. The Court cautioned Plaintiff that failure to provide a correct address to this Court

within ten days after any change of address would result in the dismissal of this action. Id.

       On December 17, 2020, the Court learned that Plaintiff is no longer confined at the

Bullock Correctional Facility—i.e., his last service address. (Doc. 37) p. 1 n.1.

Accordingly, the Court ordered Plaintiff to show cause by December 28, 2020, as to why

this case should not be dismissed for failure to prosecute and comply with orders of this

Court. (Doc. 37) pp. 1–2. The Court warned Plaintiff that failure to respond would result

in a recommendation that this case be dismissed. Id. at 2. To date, Plaintiff has failed to

provide a correct address to this Court or respond to the Court’s December 28, 2020 order.
      Case 2:18-cv-00104-ECM-SMD Document 38 Filed 02/02/21 Page 2 of 3




       A federal district court has the inherent power to dismiss a case sua sponte for failure

to prosecute or obey a court order. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626,

629–30 (1962); FED. R. CIV. P. 41(b). The Eleventh Circuit has made clear that “dismissal

is warranted only upon a ‘clear record of delay or willful contempt and a finding that lesser

sanctions would not suffice.’” Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101,

102 (11th Cir. 1989) (per curiam) (emphasis omitted) (quoting Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985)). Here, the undersigned finds that Plaintiff has willfully failed

to provide a correct address to this Court and respond to the Court’s December 28, 2020

order. And considering Plaintiff’s disregard for orders of this Court, the undersigned

further finds that sanctions lesser than dismissal would not suffice in this case.

       Accordingly, the undersigned Magistrate Judge RECOMMENDS that this case be

DISMISSED without prejudice.

       It is further ORDERED that the parties shall file any objections to this

recommendation on or before February 16, 2021. A party must specifically identify the

factual findings and legal conclusions in the Recommendation to which each objection is

made; frivolous, conclusive, or general objections will not be considered. Failure to file

written objections to the Magistrate Judge’s findings and recommendations in accordance

with the provisions of 28 U.S.C. § 636(b)(1) shall bar a party from a de novo determination

by the District Court of legal and factual issues covered in the Recommendation, and

waives the right of the party to challenge on appeal the District Court’s order based on

unobjected-to factual and legal conclusions accepted or adopted by the District Court



                                              2
     Case 2:18-cv-00104-ECM-SMD Document 38 Filed 02/02/21 Page 3 of 3




except upon grounds of plain error or manifest injustice. Nettles v. Wainwright, 677 F.2d

404 (5th Cir. 1982); 11TH CIR. R. 3-1; see also Stein v. Lanning Securities, Inc., 667 F.2d

33 (11th Cir. 1982); Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc).

      DONE this 2nd day of February, 2021.




                                         Stephen M. Doyle
                                         CHIEF U.S. MAGISTRATE JUDGE




                                            3
